DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
  Response to Appeal Brief
In view of the Appeal Brief filed 5/10/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                                        
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the garment" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, the phrase “outer head pressure applying region extending along an edge of the garment adapted to be positioned from a right cheek of the head around an upper posterior of the head and towards a left cheek of the head to a lower posterior pressure applying region adapted to be positioned at a lower posterior of the head” in lines 7-11 is unclear as to whether the phrase “adapted to be positioned from a right cheek of the head around an upper posterior of the head and towards a left cheek of the head” is directed to the structure/positioning of the outer head pressure applying region or structure/positioning of the edge.
The remaining claims are rejected due to dependence on a rejected base claim.  
 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim 1-2, 4-7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rosett (US 1,795,893) in view of De Besme (US 3,094,118), Mattalino (US 2011/0036358) and Waldridge (US 2003/0032905). 
Regarding claim 1, Rosett discloses (Fig. 1-6) a compression garment system comprising: 
a head garment portion (top section A, cheek section B, and neck section C) configured to be donned on a head of a body, wherein the head garment portion comprises one or more head pressure applying regions (inflatable transverse tubes that are inflated and deflated in sequence, see page 1 lines 50-55), and 
further wherein each of the one or more head pressure applying regions is controllable to apply pressure to a portion of the head (controlled by valve mechanisms to inflate and deflate, 
Rosett does not disclose the under chin garment portion is configurable to apply pressure to a portion of the head located under the chin. However, De Besme teaches (Fig. 1-4) a head garment portion comprising an under chin garment portion (M) positionable proximate under a chin of the head of the body, wherein the under chin garment portion is configurable to apply pressure to a portion of the head under the chin (device of De Besme has cells C that are inflated and deflated to apply pressure to bottom surface of the chin, see page 1 Col. 2 lines 66-71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head garment portion of the modified Rosett reference to be configurable to apply pressure to a portion of the head located under the chin, as taught by De Besme, in order to improve the circulation of blood in the chin area and therefore improve the circulation of the user during the massage session (page 1 Col. 2 lines 25-28 of De Besme).
Modified Rosett discloses the head garment portion further comprises a right cheek garment portion positionable proximate a right cheek of the head of the body and a left cheek garment portion positionable proximate a left cheek of the head of the body (device of Rosett has two wings 14 with cheek portions B positionable on the right and left cheeks), but does not disclose the head garment portion comprises one or more nasal connection straps adapted to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head garment portion of modified Rosett to include for the purpose of one or more nasal connection straps adapted to contact a nasal bridge of the head of the body and connecting the right cheek garment portion and left cheek garment portion to secure the right and left cheek garment portions adjacent the right and left cheeks of the head of the body, respectively, as taught and suggested by Mattalino, for the purpose of reducing likelihood of shifting of the garment on the user during use (paragraph [0032] Mattalino), and to provide a means for adjusting distance between the left and right cheek garment portions to better conform to the user’s skull and facial features.
Rosett discloses that the system is configured (by the valve mechanism) to control pressure applied by each of the one or more head pressure applying regions to move lymph at least from the head towards a neck of the body (page 2 lines 70-105), but does not disclose a controller configured to control pressure applied by each of the one or more head pressure 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression garment of the Rosett reference to include a controller as taught by Waldridge for the purpose of allowing a user to set a desired sequence of pressurization/depressurization to achieve the desired therapeutic effects (paragraph [0048] lines 23-30 of Waldridge).
Regarding claim 2, Rosett reference discloses wherein the one or more head pressure applying regions comprise one or more cheek pressure applying regions at the right and left cheek garment portions (device of Rosett has two wings 14 with cheek portions B positionable on the right and left cheeks), the one or more cheek pressure applying regions (inflatable tubes of Rosett, page 1 lines 50-55) controllable to apply pressure to a portion of left and right cheeks (Rosett page 2 lines 70-105). 
Regarding claim 4, Rosett discloses the one or more head pressure applying regions comprise one or more under chin pressure applying regions at the under chin garment portion (Fig. 1-2 shows that the bottom of the wing section 14, where the under chin portion is positioned, extends below and therefore under a chin of the user), the one or more under chin pressure applying regions applying regions controllable to apply pressure to the portion under the chin (because the skin is a continuous structure and the portions of the under chin garment that are proximate to under chin of a user receive applied pressure, one of ordinary skill in the art 
 Regarding claim 5, Rosett discloses that the under chin garment portion comprises one or more under chin connection straps (tab 16 of Rosett positioned at the under chin garment portion, being the portion of wing 14 having transverse tube 3, see Fig. 1-2 and 4-5 of Rosett) configured for use in donning the head garment portion on the head of the body, wherein the one or more under chin connection straps are configured to connect the right and left head garment portions (tab 16 connected to one of the wing sections 14 and carries at its free end a plurality of hooks 17 adapted to cooperate with eyelets of the other wing section, Rosett page 2 lines 19-27).
Regarding claim 6, the Rosett reference discloses that the head garment portion comprises a posterior head garment portion (head portion A of Figures 1-5 of Rosett) positionable proximate a posterior of the head of the body, wherein the posterior head garment portion comprises one or more posterior head pressure applying regions (inflatable transverse tubes) controllable to apply pressure to a portion of the posterior of the head (page 2 lines 111-122 of Rosett).
Regarding claim 7, the Rosett reference discloses the one or more cheek pressure applying regions, and the one or more posterior head pressure applying regions are configured to move lymph from the portion of the cheek towards the portion of the posterior of the head (Rosett discloses that the cheeks are laterally massaged, see page 2 line 130 and page 3 lines 1-21 of Rosett), and from the portion of the posterior of the head towards the neck of the body 
Regarding claim 11, Rosett reference discloses each of the one or more head pressure applying regions comprises one or more cells configured to receive a fluid (device of Rosett has transverse tubes that are inflated/deflated, see page 2 lines 2-11).
Regarding claim 13, Rosett reference discloses that at least a portion of the one or more head pressure applying regions define an arcuate shape (Figure 3 of Rosett shows a top view of the compression garment, which shows that the head pressure applying regions (transverse tubes) have an arcuate shape around the head).
 
Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Domenighini (US 6,039,704) in view of De Besme (US 3,094,118) and Mattalino (US 2011/0036358).
Regarding claim 1, Domenighini discloses (Fig. 3-4) a compression garment system comprising: 
a head garment portion (comprising backshell 20 and front shell 38) configured to be donned on a head of a body (Abstract), wherein the head garment portion comprises one or more head pressure applying regions (upper members 40 having pressure-applying fingers, each upper member associated with a bladder 32), and
further wherein each of the one or more head pressure applying regions is controllable to apply pressure to a portion of the head (bladders 32 controlled so that fingers 46 of the upper members 40 provide sideways and vertical massage to facial tissue, Col. 4 lines 61-68 and Col. 5 lines 1-8), wherein the head garment portion further comprises a right cheek garment portion 
Domenighini does not disclose wherein the head garment portion comprises an under chin garment portion positionable proximate under a chin of the head of the body, wherein the under chin garment portion is configurable to apply pressure to a portion of the head located under the chin. However, De Besme teaches (Fig. 1-4) a head garment portion comprising an under chin garment portion (M) positionable proximate under a chin of the head of the body, wherein the under chin garment portion is configurable to apply pressure to a portion under the chin (device of De Besme has cells C that are inflated and deflated to apply pressure to the chin, see page 1 Col. 2 lines 66-71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head garment portion of the Rosett reference to include an under chin garment portion as taught by De Besme for the purpose of improving circulation of blood in the chin area and therefore improve the circulation of the user during the massage session (page 1 Col. 2 lines 25-28 of De Besme).

However, Mattalino teaches (Fig. 5a-5b) a head compression garment having left and right cheek garment portions (left and right cheeks are covered by the garment, see Fig. 5b), wherein the head garment portion comprises one or more nasal connection straps (comprising nose region portion 32 and closure mechanism 48) configured to contact a nasal bridge of the head of the body (see Fig. 5b) and connecting the right cheek garment portion and left cheek garment portion to secure the right and left cheek garment portions adjacent the right and left cheeks of the head of the body, respectively (paragraph [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head garment portion of Domenighini to include for the purpose of one or more nasal connection straps configured to contact a nasal bridge of the head of the body and connecting the right cheek garment portion and left cheek garment portion to secure the right and left cheek garment portions adjacent the right and left cheeks of the head of the body, respectively, as taught and suggested by Mattalino for the purpose of reducing likelihood of shifting of the garment on the user during use (paragraph [0032] Mattalino), and to provide a means for adjusting distance between the left and right cheek garment portions to better conform to the user’s skull and facial features.
Regarding claim 9, Domenighini discloses the head garment portion comprises a forehead garment portion (upper pair of upper members 40) positionable proximate a forehead of 
Regarding claim 10, Domenighini discloses wherein the forehead garment portion is configurable to apply pressure to a portion of the forehead (Col. 3 lines 48-53).
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rosett (US 1,795,893) in view of De Besme (US 3,094,118), Mattalino (US 2011/0036358) and Waldridge (US 2003/0032905), and further in view of Scott et al (US 2015/0224011).
Regarding claim 12, the Rosett reference discloses head pressure applying regions, but does not disclose each of the one or more head pressure applying regions comprises one or more head actuatable fibers configured to apply pressure to the portion of the head. However, Scott et al teaches a compression garment that can be applied to the head (paragraph [0029] lines 1-3) having one or more head pressure applying regions which comprise one or more head actuatable fibers (e.g. helical auxetic fiber technology, paragraph [0027] lines 1-3) configured to apply pressure to the portion of the head (electrically stimulated auxetic material comprising fibers that tighten or untighten in response to electrical signals from a controller, see paragraph [0010] lines 1-15 and paragraph [0039] lines 1-19 of Scott et al).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head pressure applying regions of the Rosett reference to include head actuatable fibers as taught by Scott et al for the purpose of providing additional pressure to a user to allow for more customization of the compression therapy treatment.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosett (US 1,795,893) in view of De Besme (US 3,094,118), Mattalino (US 2011/0036358) and Waldridge (US 2003/0032905), and further in view of Nour et al (FR 2939642).
Regarding claim 14, the Rosett reference discloses a compression garment system, but does not disclose that the system further comprises a torso garment portion positionable proximate a torso of the body, wherein the torso garment portion comprises one or more torso pressure applying regions controllable to apply pressure to a portion of the torso, wherein the controller is configured to control pressure applied by each of the one or more head pressure applying regions and the one or more torso pressure applying regions to move lymph at least from the head to the neck to the torso. However, Nour et al teaches (Fig. 7) a compression garment to be fit over the head, neck, and upper torso, wherein the torso garment portion (110 in Fig. 7, connected to a neck portion 10 of the mask 9 shown in Fig. 6A that is used to massage the upper torso, and a version is shown in Figures 5A-5B used to massage the whole torso) comprises one or more torso pressure applying regions (e.g. left region the upper torso, which receives a pulsatile wave that propagates downward from tubing 110 to compress the user and move lymph, see page 12 paragraph 4 lines 1-5) controllable (by a pulsatile console that is connected to a pulsatile machine, see page 12 paragraph 1 lines 1-4) to apply pressure to a portion of the torso. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression garment of the Rosett reference to include a torso garment portion as taught by Nour et al for the purpose of improving the efficiency of the lymph draining from the head to the lymph nodes in the torso region.

Regarding claim 15, the combined Rosett/Nour reference discloses a head garment portion and a torso garment portion, but does not disclose that the head and torso garment portions are coupled together. However, Nour et al teaches the head and torso garment portions are coupled together (Figure 7 of Nour et al shows that the torso garment portion 110 is coupled to head portion 9 by the neck portion 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head and torso portions of the modified Rosett/Nour reference to be coupled as taught by Nour et al for the purpose of . 
 
 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rosett (US 1,795,893) in view of De Besme (US 3,094,118), Mattalino (US 2011/0036358) and Waldridge (US 2003/0032905) and Nour et al (FR 2939642 ), and further in view of Stryker et al (US 2014/0276271).
Regarding claim 16, the Rosett reference discloses a generic torso garment portion (shown in Figures 5A-5B and 7 of Nour), but does not disclose that the torso garment portion comprises a right axillary garment portion positionable proximate a right under arm region of the torso and a left axillary garment portion positionable proximate a left under arm region of the torso, wherein the right and left axillary garment portions comprise one or more axillary pressure applying regions, the one or more axillary pressure applying regions controllable to apply pressure to a portion of the right and left under arm regions. However, Stryker et al teaches (Fig. 5A) a compression vest comprising a torso garment portion (210) having a right axillary garment portion (region under hole for right arm, see Annotated Figure 5A of Stryker et al below) positionable proximate a right under arm region of the torso and a left axillary garment portion (region under hole for left t arm, see Annotated Figure 5A of Stryker et al) positionable proximate a left under arm region of the torso, wherein the right and left axillary garment portions comprise one or more axillary pressure applying regions (inflatable pneumatic actuators, see paragraph [0049] lines 1-8), the one or more axillary pressure applying regions controllable (by a control system, see paragraph [0038] lines 1-16) to apply pressure to a portion of the right and left under arm regions (actuators can be arranged in groups to treat both sides together or left 
    PNG
    media_image1.png
    470
    799
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torso garment portion of the Rosett reference to comprise axillary pressure applying regions as taught by Stryker et al for the purpose of providing improved user customization of the compression therapy (e.g. inflatable actuators can be actuated on individual or both sides of a user, and specific sections can be isolated, see paragraph [0049] lines 10-14 of Stryker et al).
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rosett (US 1,795,893) in view of De Besme (US 3,094,118), Mattalino (US 2011/0036358) , Waldridge et al (US 2003/0032905) and Nour et al (FR 2939642), and further in view of Berns et al (US 9,320,307).
Regarding claim 17, the modified Rosett/Nour discloses a torso garment portion, but does not disclose  a tightening apparatus configured to tighten the torso garment portion proximate the body, wherein the tightening apparatus comprises at least one lace positioned between a first and second portion of the torso garment portion; and a tightening device coupled to the at least one lace and configured to apply tension on the at least one lace to move the first portion of the torso garment portion relative to the second portion of the torso garment portion. 
However, Berns et al teaches (Fig. 6D, 6E and 7A) a tightening apparatus (80) configured to tighten the torso garment (though shown to be used in shorts, Berns et al discloses that the tightening apparatus can also be used in a shirt, see Col. 15 lines 35-40) comprising a lace (cord 90) positioned between a first portion (front panel 82) and second portion (rear panel 84) of the torso garment portion (the cord 90 is located between and loops through lacing guides 88 located on the front panel 82 and rear panel 84 of the adjustable lacing system 80, see col. 10, lines 4-21); and a tightening device (cord adjustment mechanism 100) coupled to the lace (cord 90) and configured to apply tension on the lace to move the first portion 82 relative to the second portion 84 (tightening the adjustment mechanism 100 pulls the proximal and distal ends of the adjustable lacing system 80 together, see col. 11, lines 5-11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torso portion of the modified Rosett/Nour reference to include a tightening apparatus with an adjustable lace system as taught by Berns et al for the purpose of allowing adjustability of the tightness of the compression garment so that the garment can be used for users of various sizes.

   
Claims 18-20, 24-25, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gorin (FR 2731349) in view of Nour (FR 2939642). 
 Regarding claim 18, as best understood, Gorin discloses (Fig. 2B) a compression garment system comprising: 
a head garment portion (inflatable element 1) configured to be donned on a head of a body (see Fig. 2B), wherein the head garment portion comprises a plurality of head pressure applying regions (inflatable zones Z1-Z5), and further wherein each of the plurality of head pressure applying regions is controllable to apply pressure to a portion of the head (page 4 lines 129-134), wherein the plurality of head pressure applying regions define an arcuate shape (see arcuate shape of zones in Fig. 2B) that conforms to features of the head of the body such that the plurality of pressure applying regions are arranged from an outer head pressure applying region (zone Z1) extending along an edge of the garment (edge of Z1 positioned at cheek of user) adapted to be positioned from a right cheek of the head around an upper posterior of the head and towards a left cheek anterior and top of the head (see Fig. 2B. Though only left side is zone, the zone Z1 extends to both left and right cheeks) to a lower posterior pressure applying region (zone Z2) adapted to be positioned at a lower posterior bottom of the head (see Fig. 2B); 
a neck garment portion (zone Z4) configured to be donned on a neck of the body (see  Fig. 2B), wherein the neck garment portion comprises one or more neck pressure applying regions (zone Z4 is inflatable), and further wherein each of the one or more neck pressure applying regions is controllable to apply pressure only to a portion of the neck (as shown in Fig. 
a controller (processor 10) configured to control pressure applied by each of plurality of head pressure applying regions and each of the one or more neck pressure applying regions (controller 10 provides for independent inflation of the zones Z1-Z5 by actuating valves EV1 to EV5 to generate intermittent overpressures and allowing for adjustment of intensity and frequency of pressure variations, page 3 lines 119-121 and page 4 lines 129-134)
wherein the controller is configured to control the plurality of head pressure applying regions independently from the one or more neck pressure applying regions (controller 10 provides for independent inflation of the zones Z1-Z5 by actuating valves EV1 to EV5, where each valve is attached to an individual zone to allow for independent inflation, see page 3 lines 119-121 and page 4 lines 129-134).
While Gorin discloses the inflatable zones Z1-Z5 are independently controlled (page 3 lines 119-121 and page 4 lines 129-134), Gorin does not disclose that the controller is configured to control pressure applied by each of the plurality of head pressure applying regions and each of the one or more neck pressure applying regions to move lymph at least from the head towards the neck. However, Nour teaches (Fig. 6A-7) a compression garment to be fit over the head and neck (head garment portion 9 and neck portion 10 shown in Fig. 6A that is used to massage head and neck regions) comprising a plurality of pressure applying regions (e.g. left region and right region of mask 9) and one or more neck pressure applying regions (e.g. left region the neck portion 10, which receives a pulsatile wave that propagates downward from tubing 110 to compress the user and move lymph, see page 12 paragraph 4 lines 1-5) controllable by a pulsatile console (that is connected to a pulsatile machine, see page 12 paragraph 2. Pulsatile wave 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Gorin reference to be configured to control pressure applied by each of the plurality of head pressure applying regions and each of the one or more neck pressure applying regions to move lymph at least from the head towards the neck, as taught by Nour et al, for the purpose of improving the efficiency of the lymph and venous drainage by providing dynamic pressure in the natural and physiological directions of venous and lymphatic drainage (page 9 paragraph 1), thereby improving patient outcome.
Regarding claim 19, the Gorin/Nour reference discloses that the one or more neck pressure applying regions are controllable to apply pressure to the portion of the neck after the plurality of head pressure applying regions are controllable to apply pressure to the portion of the head (because Gorin teaches applying pressure to the head and neck portions independently, see page 3 lines 119-121 and page 4 lines 129-134 of Gorin, and Nour teaches applying pressure to the neck pressure applying regions after the head pressure applying regions to achieve the downward lymphatic drainage movement, see page 12 paragraphs 2 and 4 and page 9 paragraph 1 of Nour, the combination of Gorin/Nour provides for this feature).
Regarding claim 20, the Gorin/Nour reference discloses the one or more neck pressure applying regions are controllable to apply pressure to the portion of the neck and the plurality of head pressure applying regions are controllable to apply pressure to the portion of the head to move lymph at least from the head towards the neck and downward therefrom (see page 12 paragraphs 2 and 4 and page 9 paragraph 1 of Nour).

Regarding claim 25, the Gorin reference discloses the head garment portion comprises a right cheek garment portion (portion of zone Z1 along the edge of right side of head of user, see rejection of claim 18 above and Fig. 1B and 2B) positionable proximate a right cheek of the head of the body (portion is located at or at least proximate right cheek of head) and a left cheek garment portion (portion of zone Z1 along the edge of left side of head of user, see rejection of claim 18 above and Fig. 1B and 2B) positionable proximate a left cheek of the head of the body (portion is located at or at least proximate to the left cheek of head, see Fig. 2B), wherein the right and left cheek garment portions comprise one or more cheek pressure applying regions (Z1 is inflatable to provide pressure to user), the one or more cheek pressure applying regions  controllable to apply pressure to a portion of left and right cheeks (controller 10 actuates valves EV1 to EV5 to generate intermittent overpressures in zones Z1-Z5 and allowing for adjustment of intensity and frequency of pressure variations, page 4 lines 129-134). 
Regarding claim 31, the Gorin reference discloses a compression garment system, but does not disclose that the system further comprises a torso garment portion positionable proximate a torso of the body, wherein the torso garment portion comprises one or more torso pressure applying regions controllable to apply pressure to a portion of the torso, wherein the controller is configured to control pressure applied by each of the plurality of head pressure applying regions and the one or more torso pressure applying regions to move lymph at least from the head to the neck to the torso. However, Nour et al teaches (Fig. 7) a compression garment to be fit over the head, neck, and upper torso, wherein the torso garment portion (110 in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression garment of the Gorin reference to include a torso garment portion as taught by Nour for the purpose of improving the efficiency of the lymph draining from the head to the lymph nodes in the torso region.
Regarding the limitation that the controller is configured to control pressure applied by each of the plurality of head pressure applying regions, the one or more neck pressure applying regions, and the one or more torso pressure applying regions to move lymph at least from the head to the neck to the torso, the modified Gorin/Nour reference discloses a controller (processor 10 of Gorin) configured to control pressure applied by each of the plurality of head pressure applying regions and neck pressure applying regions to move lymph from the head to the neck (Nour discloses pulsatile wave propagation from head to neck to torso and to drain lymph and venous blood, see vertical axis 116 representing drainage direction and page 12 paragraphs 2 and 4 and page 9 paragraph 1), and Nour discloses the controller (pulsatile console) is configured to control pressure applied by the one or more torso pressure applying regions (e.g. left side of the upper chest portion 110 in Fig. 7) to move lymph at least from the head to the neck to the torso (wave propagates downward from head to the neck to the upper torso, therefore lymph would 
Regarding claim 32, the modified Gorin/Nour reference discloses a head garment portion and a torso garment portion, but does not disclose that the head and torso garment portions are coupled together. However, Nour et al teaches the head and torso garment portions are coupled together (Figure 7 of Nour et al shows that the torso garment portion 110 is coupled to head portion 9 by the neck portion 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head and torso portions of the modified Gorin/Nour reference to be coupled, as further taught by Nour et al, for the purpose of improving the movement lymph from the head to the torso, and thereby allowing the user to more easily don the garment by not requiring two separate pieces. 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gorin (FR 2731349) in view of Nour (FR 2939642) as applied to claim 18 above, and further in view of Kim et al (US 2017/0105893).
Regarding claim 21, Gorin discloses the neck garment portion comprises a first neck garment portion positionable proximate a right portion of the neck of the body and a second neck garment portion positionable proximate a left portion of the neck of the body (zone Z4 of Gorin goes around neck and therefore includes a portion proximate right portion of neck and a portion 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second neck garment portions of the Gorin reference to be separated as taught by Kim for the purpose of allowing for more customization of compressions based on desired movement of lymph (e.g. the left or right side can be independently actuated, see paragraph [0059] lines 1-5 of Kim).
Regarding claims 22-23, the modified Gorin/Nour discloses a controller, but does not disclose that the controller is configured to control pressure applied by the first and second neck garment portions alternately or simultaneously. However, Kim et al teaches that the controller (400) having a control circuit that controls the filler feed (200) into each of the divided regions, and a selection button for selecting one or more of the expansion members (paragraph [0046] lines 1-12) and the sequence can be alternate (e.g. left portion can be lifted and right portion is not, see paragraph [0059] lines 1-5) or simultaneous (paragraph [0060] lines 1-8).
.

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gorin (FR 2731349) in view of Nour (FR 2939642), and further in view of De Besme (US 3,094,118).
Regarding claim 26, Gorin discloses a head garment portion, but does not disclose the head garment portion comprises an under chin garment portion positionable proximate under a chin of the head of the body, wherein the under chin garment portion is configurable to apply pressure to a portion under the chin, wherein the plurality of head pressure applying regions comprise one or more under chin pressure applying regions at the under chin garment portion, the one or more under chin pressure applying regions controllable to apply pressure to a portion under the chin, wherein the under chin garment portion comprises one or more under chin connection straps configured for use in donning the head garment portion on the head of the body, and wherein the one or more under chin connection straps are configured to connect the right cheek garment portion and the left cheek garment portion.
However, De Besme teaches (Fig. 1-4) a head garment portion comprising an under chin garment portion (M) positionable proximate under a chin of the head of the body, wherein the under chin garment portion is configurable to apply pressure to a portion under the chin (device of De Besme has cells C that are inflated and deflated to apply pressure to the chin, see page 1 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head garment portion of the Rosett reference to include an under chin garment portion, as taught by De Besme, for the purpose of improving circulation of blood in the chin area and therefore improve the circulation of the user during the massage session (page 1 Col. 2 lines 25-28 of De Besme), and to modify Rosett to further include and an under chin connection strap, as further taught by De Besme, for the purpose of allowing for adjustment and securement of the under chin garment portion on the face of the user.
Regarding claim 27, Gorin discloses wherein the head garment portion comprises a posterior head garment portion (portion of Z2 located at back of head) positionable proximate a posterior of the head of the body, wherein the plurality of head pressure applying regions comprise one or more posterior head pressure applying regions at the posterior head garment portion (zone Z2 is inflatable), the one or more posterior head pressure applying regions 
Regarding claim 28, Gorin/Nour/De Besme discloses the one or more under chin pressure applying regions (inflatable cells C of De Besme), the one or more cheek pressure applying regions (inflatable zone Z1 of Gorin), the one or more posterior head pressure applying regions (inflatable zone Z2 of Gorin), and the one or more neck pressure applying regions (inflatable zone Z4 of Gorin) are configured to move lymph from the portion of the posterior of the head towards the portion of the neck (Nour teaches applying pressure first to head pressure applying regions and then neck pressure applying regions to achieve the downward lymphatic drainage movement shown in direction of axis 116, see Fig. 7 and page 12 paragraphs 2 and 4 and page 9 paragraph 1 of Nour).
Regarding claim 29, Gorin discloses a head garment portion, but does not disclose the head garment portion comprises one or more nasal connection straps positionable proximate a nasal bridge of the head of the body, wherein the one or more nasal connection straps are configured to connect the right cheek garment portion and the left cheek garment portion. However, De Besme teaches (Fig. 1-4) a head garment portion one or more under nasal connection straps (bridge piece B in Fig. 1) positionable proximate a nasal bridge of the body (“proximate” is conventionally defined as “close or adjacent to”, therefore the position of the nasal strap B of De Besme is “positionable proximate” a nasal bridge of the body, see Fig. 1 De Besme), wherein the one or more nasal connection straps (B) are configured to connect the right cheek garment portion and the left cheek garment portion (De Besme has left and right cheek portions W connected through bridge piece B).
.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gorin (FR 2731349) in view of Nour (FR 2939642), and further in view of Domenighini (US 6,039,704).
Regarding claim 30, Gorin discloses the head garment portion comprises a forehead garment portion (inflatable zone Z3) positionable proximate a forehead of the head of the body (see Fig. 1B and 2B), but does not discloses wherein the forehead garment portion comprises one or more forehead connection straps configured for use in donning the head garment portion on the head of the body.
However, Domenighini teaches (Fig. 4) a forehead garment portion (left and right portions 40 and 40’ comprising one or more forehead connection straps (adjustable strap 43) configured for use in donning the head garment portion on the head of the body (Col. 3 lines 18-40).
.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Gorin (FR 2731349) in view of Nour (FR 2939642), and further in view of Stryker et al (US 2014/0276271).
Regarding claim 33, the Nour reference discloses a generic torso garment portion (shown in Figures 5A-5B and 7 of Nour), but does not disclose that the torso garment portion comprises a right axillary garment portion positionable proximate a right under arm region of the torso and a left axillary garment portion positionable proximate a left under arm region of the torso, wherein the right and left axillary garment portions comprise one or more axillary pressure applying regions, the one or more axillary pressure applying regions controllable to apply pressure to a portion of the right and left under arm regions. However, Stryker et al teaches (Fig. 5A) a compression vest comprising a torso garment portion (210) having a right axillary garment portion (region under hole for right arm, see Annotated Figure 5A of Stryker et al below) positionable proximate a right under arm region of the torso and a left axillary garment portion (region under hole for left t arm, see Annotated Figure 5A of Stryker et al) positionable proximate a left under arm region of the torso, wherein the right and left axillary garment portions comprise one or more axillary pressure applying regions (inflatable pneumatic actuators, 

    PNG
    media_image1.png
    470
    799
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torso garment portion of the Nour reference to comprise axillary pressure applying regions as taught by Stryker et al for the purpose of providing improved user customization of the compression therapy (e.g. inflatable actuators can be actuated on individual or both sides of a user, and specific sections can be isolated, see paragraph [0049] lines 10-14 of Stryker et al).

 Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Rosett (US 1,795,893) in view of Mattalino (US 2011/0036358) and De Besme (US 3,094,118).
Regarding claim 34, Rosett discloses (Fig. 1-6) a method of compression therapy comprising 
donning a garment on at least a portion of the body (Figures 1-3 shows that the device is donned on a user’s head and neck), the garment comprising a head garment portion (top section A, cheek section B) configured to be donned on a head of a body, the head garment portion comprises an under chin garment portion (transverse tube 3 of the lower group, which is the last tube of the chin section shown in Fig. 4, and the portion of the cover 10 of the wing section 14 the tube is attached to) positionable proximate under a chin of the head of the body (Fig. 1-2 shows that the bottom of the wing section 14, where the under chin portion is positioned proximate, e.g. near or adjacent to, under chin of a user). 
Rosett does not disclose the head garment portion comprises one or more nasal connection straps configured to contact a nasal bridge of the head of the body and connecting the right cheek garment portion and left cheek garment portion to secure the right and left cheek garment portions adjacent the right and left cheeks of the head of the body, respectively. However, Mattalino teaches (Fig. 5a-5b) a head compression garment having left and right cheek garment portions (left and right cheeks are covered by the garment, see Fig. 5b), wherein the head garment portion comprises one or more nasal connection straps (comprising nose region portion 32 and closure mechanism 48) configured to contact a nasal bridge of the head of the body (see Fig. 5b) and connecting the right cheek garment portion and left cheek garment portion 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head garment portion of Rosett to include for the purpose of one or more nasal connection straps configured to contact a nasal bridge of the head of the body and connecting the right cheek garment portion and left cheek garment portion to secure the right and left cheek garment portions adjacent the right and left cheeks of the head of the body, respectively, as taught and suggested by Mattalino for the purpose of reducing likelihood of shifting of the garment on the user during use (paragraph [0032] Mattalino), and to provide a means for adjusting distance between the left and right cheek garment portions to better conform to the user’s skull and facial features.
Rosett further discloses the head garment portion comprises one or more head pressure applying regions (inflatable transverse tubes that are inflated and deflated in sequence, see page 1 lines 50-55), and further wherein each of the one or more head pressure applying regions is controllable to apply pressure to a portion of the head (controlled by valve mechanisms to inflate and deflate, see page 2 lines 70-85). Rosett also discloses a neck garment portion (neck section C) configured to be donned on a neck of the body, wherein the neck garment portion comprises one or more neck pressure applying regions (inflatable transverse tubes that are inflated and deflated in sequence, see page 1 lines 50-55), and further wherein each of the one or more neck pressure applying regions is controllable to apply pressure to a portion of the neck (controlled by valve mechanisms to inflate and deflate, see page 2 lines 70-85).
Rosett discloses a an under chin garment portion and one or more head pressure applying regions, but does not disclose the one or more head pressure applying regions comprise one or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the head garment portion of the modified Rosett reference to one or more under chin pressure applying regions controllable to apply pressure to a portion of the head under the chin, as taught by De Besme, in order to improve the circulation of blood in the chin area and therefore improve the circulation of the user during the massage session (page 1 Col. 2 lines 25-28 of De Besme).
Rosett discloses that the system is configured (by the valve mechanism) to control pressure applied by each of the one or more head pressure applying regions and each of the one or more neck pressure applying regions to move lymph at least from the head towards a neck of the body (page 2 lines 70-105). 
Rosett further discloses the steps of controlling pressure applied to the head by each of the one or more head pressure applying regions (transverse tubes 1-6 of upper section and 1-3 of lower section, see Figures 4-5) to move lymph at least towards the neck (page 2 lines 79-122), and controlling pressure applied to the neck of the body by each of the one or more neck pressure applying regions (transverse tubes 4-6 of lower section, see Figures 4-5) to move lymph at least downward from the neck (page 2 lines 79-122).

Response to Arguments
 Applicant’s arguments in the Appeal Brief filed 5/10/2021 have been fully considered.
Applicant’s arguments, see pages 11-15 and 23-27 of Appeal Brief filed 5/10/2021, with respect to rejection of claims 1 and 34 under 35 USC 103 have been fully considered and are persuasive. The rejection of claims 1 and 34 under 35 USC 103 have been withdrawn, however a new ground of rejections have been made under 35 USC 103.
Applicant’s arguments regarding rejection of claims 18-33 under 35 USC 112(a) have been fully considered and the rejections have been withdrawn by the examiner.
Regarding rejection of claims 1 and 9-10 under 35 USC 103 over Domenighini in view of De Besme and Mattalino, applicant argued “modifying the device of Domenighini to include the closure mechanism as taught by Mattalino would render the device of Domenighini unsatisfactory for its intended purpose because such modifications would prevent the device of Domenighini from allowing the front shell structure from moving relative to the user’s face as described above” (see page 17 paragraphs 4-5 and paragraph 1 of page 18 of Appeal Brief).
The examiner respectfully disagrees. First, it appears applicant’s arguments (applicant pointed out Col. 1 lines 51-63 of Domenighini) are directed to the movement between the front and back sections (which allows movement of the front section relative to the face) being prevented by the nasal connection strap of Mattalino, however the examiner relied on the Mattalino reference to teach a nasal connection strap that is positioned between cheek portions of the front section (connects the cheek portions, lower members 40, together), therefore the front portion would still move relative to the user’s face because its connection to back portion is unaffected by this modification. There is no mention in Domenighini that including a strap 
Finally, the examiner wishes to point out that Domenighini already teaches a forehead strap connecting the forehead portions (strap 43 connections forehead portions 40), and because the nasal connection strap is used in a similar fashion to connect the cheek portions (connects lower pair of members 40), one of ordinary skill in the art would appreciate that the nasal connection straps would not prevent the front shell from moving relative to the user’s face and would provide a similar form in reduction in likelihood of shifting that is accomplished by the forehead strap (except now this is reduction in shifting of cheek portions, not forehead portions).
Applicant further argued that "while Domenighini includes a front portion and a back portion such that the front portion can move relative to the back portion, Mattalino describes a single head covering that wraps form the back of the head to the front of the head (on both sides) and is secured across the front" and "Mattalino explicitly describes that, once secured in place with a closure mechanism 48, the head covering 20 is unlikely to shift" (page 18 paragraph 2 
Applicant further argued "neither Domenighini nor Mattalino teach or suggest how the closure mechanism 48 of Mattalino would perform if included on a two portion garment as described by Domenighini" (page 18 paragraph 2 of Appeal Brief). The examiner respectfully disagrees, because Domenighini already teaches a forehead strap connecting the forehead portions (strap 43 connections forehead portions 40), and because the nasal connection strap is used in a similar fashion to connect the cheek portions (connects lower pair of members 40), one of ordinary skill in the art would appreciate that the nasal connection straps would perform a function similar to strap 43, but for the cheek portions as opposed to the forehead portion.
Regarding rejection of claims 18-20, 24-25 and 31-32 under 35 USC 103 over Gorin in view of Nour, applicant argued that while the outer head pressure applying region of Gorin extends along an edge of the garment, Gorin does not disclose a "outer head pressure applying region extending along an edge of the garment adapted to be positioned from a right cheek of the head around an upper posterior of the head and towards a left cheek of the head to a lower posterior pressure applying region adapted to be positioned at a lower posterior of the head”, because the edge of Gorin only extends over the top of the head and is not “adapted to be positioned from a right cheek of the head around an upper posterior of the head and towards a left cheek” (see page 21 paragraphs 3-5 and page 22 paragraph 1 of Appeal Brief).
The examiner respectfully disagrees. It appears the examiner and applicant have different interpretations of the claimed limitation "outer head pressure applying region extending along an 
Applicant’s arguments regarding allowability of the dependent claims have been considered but are moot because all independent claims are rejected.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
Ikeyama (JP 2011130809) discloses a head compression garment having cheek pressure applying regions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785